In an action for the recovery of damages for the breach of a written contract of sale whereby the plaintiff agreed to purchase and the defendant agreed to sell real property, order denying the defendant’s motion to dismiss the complaint and granting plaintiff’s motion for summary judgment, striking out the answer and counterclaim of the defendant and awarding the plaintiff judgment for an amount equal to the difference between the contract price and the market value of the propérty, and referring the issue of the amount of damages to an official referee, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty* Davis, Johnston and Clbse, JJ., concur.